MEMORANDUM ***
Daniel Villamizar-Ramirez,1 a native and citizen of Peru, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen immigration proceedings sua sponte. We deny in part and dismiss in part the petition for review.
We deny Villamizar-Ramirez’s claim that the BIA waived untimeliness by issuing a filing receipt for his late motion to reopen. The receipt was a routine acknowledgment that the BIA had received Villamizar-Ramirez’s filing, not an adjudication of timeliness. See BIA Practice Manual § 3.1(d)(i).2
We dismiss the portion of VillamizarRamirez’s appeal arguing that the BIA abused its discretion in declining his motion to reopen proceedings sua sponte. We lack jurisdiction to review the BIA’s decision “whether to invoke its sua sponte authority” to reopen proceedings, because *739the decision is committed to the agency’s “unfettered discretion.” Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (internal quotation marks omitted); Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. Petitioner’s name is spelled inconsistently in the record, as “Villamiza-Ramirez” in the opinion of the Immigration Judge and as ''Villamizar-Ramirez” in the opinion of the BIA and in the parties' briefs. We adopt the latter spelling, and have corrected the docket accordingly.


. Available at http://www.usdoj.gov /eoir/vll/qaprac manual/apptmtn4.htm.